09/14/2020



                                                                                        Case Number: DA 20-0418




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 20-0418

WADE AYALA,

           Plaintiff, Counterclaim-
Defendant and Appellee,

      v.

GAIL STAFFORD,

            Defendant, Counter-Claimant,
Third-Party Plaintiff and Appellant,

      v.

RECONTRUST COMPANY, N.A.;
BANK OF AMERICA, N.A.; EQUITY
                                                   ORDER OF MEDIATOR APPOINTMENT
PROCESS MANAGEMENT, INC.;
FEDERAL NATIONAL MORTGAGE
ASSOCIATION; and DOES 1-10,

            Third-Party Defendants,
Appellees and Cross-Appellants,

EQUITY PROCESS MANAGEMENT,
INC.; PAMELA PFAFF, Personal
Representative of the Estate of JOSEPH
NOWAKOWSKI; BRANDY
LOU AYALA, SADIE LYNN BARRETT;
and DOES 1-10,

             Third-Party Defendants and
Appellees.

       This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT David L. Vicevich, whose name appears next on the list
of attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this September 14, 2020.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Charles E. Hansberry, Jenny M. Jourdonnais, Mark D. Etchart, John Francis
Haffey, Adam H. Owens, Gregory G. Costanza, David L. Vicevich